PER CURIAM.
Preston Mills seeks to appeal the magistrate judge’s order denying relief on his petition filed under 28 U.S.C. § 2254 (2000).* We have reviewed the record and the magistrate judge’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the *160appeal on the reasoning of the magistrate judge. Mills v. Angelome, No. CA-01-453 (E.D.Va. May 2, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 The parties consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. § 636(c)(2000).